Citation Nr: 1517951	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety as secondary to a service-connected disabilities.

3.  Entitlement to total disability based on individual unemployability (TDIU).  

4.  Entitlement to a rating in excess of 10 percent for the right ulna.

5.  Entitlement to a rating in excess of 10 percent for the left knee.

6.  Entitlement to a rating in excess of 10 percent for fistula in ano.

7.  Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1976 and October 1978 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

Following the issuance of the March 2013 statement of the case (SOC), the Veteran submitted additional evidence with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The issue entitlement to service connection for an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the Veteran's sleep apnea onset during active duty service.

2.  In the February 2014 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an increased rating of service-connected right ulna disability.

3.  In the February 2014 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an increased rating of service-connected left knee disability.  

4.  In the February 2014 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an increased rating of service-connected fistula in ano disability.  

5.  In the February 2014 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for entitlement to service connection for a diabetes mellitus disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).

2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected right ulna disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected left knee disability.  38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected fistula in ano disability.  38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a diabetes mellitus disability.  38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

Sleep Apnea

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking entitlement to service connection for sleep apnea.  He has essentially asserted that he developed symptoms of sleep apnea during his active duty service.  

The Veteran has a current diagnosis of sleep apnea.  See e.g., November 10, 2009 private polysomnograph interpretation record.  

The Veteran's service treatment records do not show any in-service report or diagnosis of sleep apnea.  The Veteran submitted statements asserting he had sleep apnea for over thirty years and that he had symptoms in service such as loud snoring, daytime sleepiness and frequent sleep disruptions.  See e.g., Veteran's statement dated November 17, 2009 and January 3, 2014.  A positive medical opinion was submitted in February 2014 by a private physician.  There is no contrary medical opinion of record.  Given the subjective nature of symptoms such as snoring, trouble sleeping, sleepiness, the Veteran's lay statements regarding his in-service onset of symptoms are competent and credible to support his claim.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.

Withdrawal of claims

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b).

In this case, the RO denied ratings in excess of 10 percent for the right ulna, left knee and fistula and entitlement to service connection for diabetes mellitus, in a June 2010 rating decision.  The Veteran perfected an appeal of the denial of a higher disability evaluation and entitlement to service connection.  

Through his representative, the Veteran has recently submitted a statement received by the Board in February 2014 indicating that he wished to cancel his appeal of his right ulna, left knee, fistula in ano ratings and denial of service connection for diabetes mellitus.  The Board finds that this statement qualifies as a valid withdrawal of the issue on appeal.  See 38 C.F.R. § 20.204.

Therefore, in light of the Veteran's withdrawal of his appeal there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the appeal of the denial of a higher disability evaluation for a hearing loss disability will be dismissed.


ORDER

Entitlement to service connection for sleep apnea is granted.

The appeal for entitlement to an increased rating for the right ulna is dismissed. 

The appeal for entitlement to an increased rating for the left knee is dismissed.

The appeal for entitlement to an increased rating for the fistula in ano is dismissed.

The appeal for entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Upon initial review of the record, further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service connected disabilities and for TDIU.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Veteran contends his sleep apnea condition contributes to severe mood swings and irritability/anger.  In addition, it causes decreased psychomotor vigilance during the day and poor performance of cognitive function.   See Veteran's statement dated November 17, 2009.  The Veteran's VA treatment records indicate the Veteran had active problems of an anxiety state and an unspecified psychosocial circumstance.  See e.g., May 9, 2011 VA treatment record.  As the Veteran is service connected for sleep apnea, a VA examination is required on Remand to address the etiology of any diagnosed acquired psychiatric condition.  

The Board also notes that none of the VCAA letters of record notify the Veteran how to establish entitlement to service connection on a secondary basis.  This theory of entitlement is relevant to his claim of entitlement to service connection for acquired psychiatric disorder as secondary to sleep apnea.  On remand, proper VCAA notice should be given.

The Board finds that, in light of the grant of service connection for sleep apnea herein, a remand is necessary in order for the AOJ to implement the Board's grant and assign an initial rating prior to reconsideration of his TDIU claim as the award of service connection may impact outcome of the latter claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for sleep apnea must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection on a secondary basis (specifically as secondary to the Veteran's service-connected sleep apnea).  He should have adequate opportunity to respond.  The RO should arrange for any further development suggested, including securing for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA treatment records including those from VAMC Fayetteville beyond June 2011 regarding any acquired psychiatric condition. 

2.  After any additional development deemed necessary is completed, schedule the Veteran for a VA examination with an appropriate examiner to evaluate the nature and etiology of any current acquired psychiatric condition to include as secondary to his service-connected conditions (sleep apnea, right and left knee conditions, fistula in ano, hypertension, right ulna, and hyperhidrosis with bromhidrosis).  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently acquired psychiatric condition(s) are either:  

(a) Related to the Veteran's military service or 

(b) caused or aggravated by his service-connected conditions (sleep apnea, right and left knee conditions, fistula in ano, hypertension, right ulna, and hyperhidrosis with bromhidrosis)?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  The examiner should discuss the symptoms and functional effects related to his service-connected disabilities that would impact his ability to secure or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


